413 S.E.2d 193 (1992)
261 Ga. 849
OLIN CORPORATION
v.
Marcus E. COLLINS, Sr., et al.
No. S92A0036.
Supreme Court of Georgia.
February 6, 1992.
Helene Z. Cohen, G. Conley Ingram, Alston & Bird, Atlanta, for Olin Corp.
Michael J. Bowers, Atty. Gen., Warren R. Calvert, Asst. Atty. Gen., Atlanta, for Marcus E. Collins, Sr., et al.
PER CURIAM.
Olin Corporation (Olin) sought a determination from the Department of Revenue *194 (Department) that it is entitled to a sales tax exemption under OCGA § 48-8-3(35)(A) for the electricity it uses in its manufacturing plant. Olin filed a claim for refund of sales taxes previously paid on purchases of electricity. The Department denied the claim, and Olin filed an action in the superior court, as provided for in OCGA § 48-2-35(b)(4), contesting the Department's ruling, and seeking a determination that it is entitled to the refund in question.
The trial court determined that Olin is not entitled to the refund, and entered judgment in favor of the Department. Olin filed an application for discretionary appeal to this court which was denied on July 25, 1991. Olin also filed the direct appeal before us.
OCGA § 5-6-35(a)(1) requires an application to appeal in "appeals from decisions of the superior courts reviewing decisions of. . . . state . . . . administrative agencies. . . ." In this case the superior court was reviewing the Department's decision pursuant to the authority of OCGA § 48-2-35(b)(4). As such, a granted application to appeal is required to permit Olin appellate review, and the direct appeal before us must be dismissed.
Appeal dismissed.
CLARKE, C.J., WELTNER, P.J., and BELL, HUNT, BENHAM and FLETCHER, JJ., concur.